Citation Nr: 0736706	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

Entitlement to increase in the ratings for low back 
disability which is currently assigned staged ratings of 10 
percent prior to June 21, 2005, and 20 percent from June 21, 
2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1985 to March 1987.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Portland RO that granted service connection 
for myofascial low back pain, rated 10 percent, effective 
from July 2000.  The veteran appealed the rating assigned.  
In February 2005, the case was before the Board, when it was 
remanded for due process considerations and evidentiary 
development.  A February 2007 rating decision recharacterized 
the service connected low back disability entity as 
degenerative disc disease, L5-S1, and increased the rating to 
20 percent, effective June 21, 2005.  Both "stages" of the 
rating remain on appeal.  

In the February 2005 remand, the Board also noted that the 
veteran had filed a notice of disagreement as to the matter 
of whether new and material evidence was received to reopen a 
claim of service connection for a psychiatric disorder, and 
remanded that matter for issuance of a statement of the case 
(SOC).  A SOC was issued in March 2005; however, the veteran 
did not thereafter file a timely substantive appeal, and the 
appeal in that matter lapsed.  In correspondence received in 
June 2007 the veteran acknowledged receipt of the SOC, and 
indicated that she had not received anything else since then 
and was unsure of the status of that claim.  While her 
failure to submit a timely substantive appeal has resulted in 
the January 2004 rating decision in the matter of service 
connection for a psychiatric disability becoming final, in 
July and August 2005 (after the January 2004 rating decision 
became final), she submitted additional evidence pertaining 
to a psychiatric disorder, which could be construed as a new 
claim to reopen.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service connected low back disability has 
been manifested by muscle spasm on extreme forward bending 
since January 31, 2005, but not prior to that date; prior to 
January 31, 2005, moderate limitation of lumbar motion, 
moderate intervertebral disc syndrome, forward flexion 
limited to 60 degrees or less, combined range of motion of 
the spine 120 degrees or less, separately ratable 
neurological symptoms, or incapacitating episodes of disc 
disease were not shown.

2.  At no time during the appeal period is the veteran's 
service connected low back disability shown to have been 
manifested by severe limitation of lumbar motion, severe 
lumbosacral strain, limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, ankylosis, 
separately ratable neurological symptoms, or incapacitating 
episodes of disc disease.  


CONCLUSIONS OF LAW

The veteran's service connected low back disability warrants 
initial staged ratings of 10 percent prior to January 31, 
2005, and 20 percent from that date; a rating in excess of 20 
percent is not warranted for any period of time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5292, 5293, 5295 (effective prior to Sept. 23, 2002), Code 
5293 (effective September 23, 2002), Codes 5237, 5242, 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
this case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial rating assigned with a 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A March 2005 letter provided certain essential 
notice regarding the veteran's and VA's evidence development 
obligations, and advised the veteran of what evidence was 
still needed.  A January 2004 SOC and February 2007 
supplemental SOC (SSOC) outlined the regulation implementing 
the VCAA, notified the veteran of what the evidence showed, 
of the governing legal criteria, and of the bases for the 
denial of the claim, in essence proper notice on the 
downstream issue of an increased initial rating, and 
readjudicated the matter (as noted above, increasing the 
rating and expanding the characterization of the disability 
at issue) after notice and development were complete.  The 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given; she is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for the veteran 
to be examined by VA.  She has not identified any pertinent 
records that are outstanding.  Evidentiary development is 
complete.  It is not prejudicial to the veteran for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

II. Factual Background

An April 2002 rating decision granted service connection for 
myofascial low back pain, rated 10 percent, effective from 
July 12, 2000.   

A March 2002 private medical record notes the veteran had low 
back pain.  She indicated that two years prior she was told 
that x-rays found that her disc height at L3-L4 was 1/3 of 
normal and at L4-L5 was 2/3 of normal.  She related that if 
she stood more than 15 minutes she had numb parestheias in 
both anterolateral thighs and that standing longer than that 
created a lot of pain in the sacral area.  

On April 2002 VA examination, the veteran complained of low 
back pain that was quite limiting.  She indicated that the 
pain occasionally radiated to the back of her left leg and 
sometimes to her right leg.  There was no significant 
tingling or numbness, although there was some tingling over 
the anterior lateral thigh.  She reported that her 
chiropractors told her that this was a different nerve than 
her low back pain.  She had gained weight during and after 
service; her current weight was 321 pounds.  She found it 
difficult to exercise due to her weight and pain.  Medication 
did not significantly ease her pain.  Her physician diagnosed 
chronic sacral strain.  It was noted that she sat on the 
examination table with minimal grimacing.  Deep tendon 
reflexes were 2/4 in the knees. and ankle jerks were equal, 
bilaterally.  Straight-leg-raising in the sitting position 
was negative bilaterally.  She did not have any significant 
pain in the knees or hips with internal and external rotation 
in the supine position, with legs in extension, but on forced 
internal rotation, she did have low back pain.  There was 
tenderness in the lumbosacral musculature.  She walked on her 
heels and toes with some complaints of low back pain.  
Forward flexion of the lumbar spine was to 75 degrees, 
extension was to 20 degrees, and lateral bending was to 30 
degrees.  The physician opined that the veteran could not do 
work that required standing more than 20 to 30 minutes, or 
repetitive bending or lifting.  

January 2004 VA treatment records note that the veteran 
reported a possible pulled muscle in her back with worsening 
pain over the past two days.  She denied any progressive 
weakness in the legs, change in ongoing numbness or tingling 
in the legs, or loss of bowel or bladder control.  The pain 
radiated to the front of her left ribs and to her neck.  
April 2004 lumbosacral spine x-rays revealed degenerative 
disc changes at L5-S1.  In June 2004, the veteran toe-walked 
normally, but had weakness of left dorsiflexion and right toe 
extension.  In August 2004, the veteran complained of 
worsening low back pain.  She reported that her symptoms 
increased with lying down, standing, or walking, and that low 
back pain occasionally woke her at night.  The physical 
therapist noted that the veteran's low back pain could, in 
part, be due to degenerative disc disease at L5-S1, and in 
part be due to obesity.  From August to October 2004, she had 
six physical therapy sessions, with some improvement.  

On January 31, 2005, the veteran reported that she had left 
lower back spasms for eight days after she bent over to pick 
up a garbage bag; the pain radiated to her left leg.  She 
could stand on her heels and toes, and had good toe extensor 
strength.  

On June 2005 VA examination, the veteran complained of back 
pain at rest and pain with prolonged activity.  The pain was 
constant and would radiate from her buttock to the leg 
laterally in the thighs and sometimes down below the knees to 
the feet.  Her sciatica was bilateral, but was mostly on the 
left side.  She did not have any lumbosacral spine weakness.  
She indicated that she had lumbosacral spine stiffness that 
occurred with or without activity.  She did not have 
swelling, or local heat or redness.  She reported having 
instability that caused her to lose her balance, but not to 
fall.  One episode of muscle spasm in the past produced 
locking of the lumbosacral spine.  Regarding flare-ups, she 
could walk 10 to 20 minutes before developing numbness in her 
legs and back pain that required her to stop.  She could sit 
in a chair for thirty minutes before having to change 
position due to low back pain.  She also reported low back 
pain carrying anything heavier than 25 pounds.  She related 
that in 1996 she had a back injury in a fall backwards on icy 
concrete steps.  At that time her mid back pain lasted for a 
couple of weeks before it subsided.  Most of her signs and 
symptoms were intermittent with periods of remission and 
exacerbation.  The examiner noted that April 2002 x-rays 
revealed degenerative joint disease at L5-S1.  April 2004 x-
rays revealed degenerative disc disease at L5-S1.  The 
veteran reported that she last worked in 1999 and that prior 
to that time she lost or left previous jobs due to low back 
pain.  
Examination of the lumboscaral spine revealed tenderness to 
fist percussion over L5-S1.  Extension was to 30 degrees with 
minimal discomfort actively and passively.  There was more 
pain with forced motion.  Forward flexion was to 45 degrees 
with bilateral pain in the upper buttocks and a pulling 
sensation.  The findings were the same with both active and 
passive motion.  Against pressure, motion was to 65 degrees; 
there was no discomfort but there was a pulling sensation 
that prevented further flexion.  Left lateral flexion was 
full at 30 degrees with pain at the end range and in the left 
lateral calf.  The veteran also experienced "coldness" in 
the second and third toes of the left foot.  The findings 
were the same for active and passive motion.  Ranges of 
motion were the same against pressure, but the pain was 
greater.  Right lateral flexion was full at 30 degrees with 
pain at the end range in the left low back at the L4-L5 
level.  With active motion, the pain was the same, but with 
some grabbing or spasm.  Against pressure, right lateral 
flexion was to 30 degrees and there was perhaps more spasm in 
the same area.  Left lateral rotation was to 35 degrees with 
discomfort in the high lateral left buttock with active and 
passive motion.  Against pressure, she had shooting pain to 
the right lateral buttock from L5-S1.  Right lateral rotation 
was to 30 degrees passively with borderline discomfort in the 
lower left pack at L5-S1.  Active movement was the same, but 
the pain shot down further and over a larger area.  Against 
pressure, motion was to 33 degrees with pain low in the left 
buttock that moved upward paraspinally.  In moving from the 
seated to supine position, the veteran had muscle spasms in 
the lumbosacral area that subsided after she settled into the 
new position.  No spasms were present when she moved from the 
supine position to the seated position.  Straight leg raising 
did not produce sciatic or low back pain.  Repetitive 
lumbosacral spine motions produced more severe pain than with 
only single motion.  Neurologically, deep tendon reflexes 
were absent with knee and ankle jerks.  Abnormal reflexes 
were not found.  The examiner could not demonstrate 
significant evidence of sciatica during the examination.  The 
diagnosis was service-connected traumatic injury to the 
lumbosacral spine that produced degenerative disc disease at 
L5-S1 and limitation of motion due to pain.  There were 
intertwining signs and symptoms from fibromyalgia; however, 
some of the responses found on examination of the lumbosacral 
spine did not appear typical for degenerative disc disease 
(pain that moved upward with right lateral rotation with 
movement against pressure).  The veteran's paresthesias and 
stiffness were also attributed to her fibromyalgia.  

A June 2005 private treatment record indicates the veteran 
complained of constant pain with a shooting pain that 
occurred in a variable distribution that was difficult to 
describe.  "Numbness" was described in the anterior thighs 
bilaterally and in her left second and third toes.  She 
reported that standing was particularly difficult and that 
she became very uncomfortable after ten or fifteen minutes.  
Standing caused her lower extremities to go numb with severe 
low back pain.  June 2005 x-rays revealed about a fifty 
percent reduction in L5-S1 disc space and a small osteophyte 
was noted at the bottom of L5.  She had five normal lumbar 
vertebrae.  Neurological examination showed intact reflexes.  
Knee and ankle jerks were 2+ with the toes going downward.  
Testing of sensation revealed consistently dulled pin on the 
lateral side of both feet.  Static muscle testing did not 
disclose unilateral atrophy or weakness.  Due to her weight 
and deconditioning, she could barely walk on her tiptoes and 
her heels.  There was a one centimeter difference between the 
measurements of her calves.  SLR was distinctly negative.  
Tenderness was noted all across the low back.  The impression 
was that subjective findings were far greater than objective 
ones; there was mild to moderate degenerative disc disease at 
L5-S1.

2006 VA treatment records reflect the veteran had continued 
low back pain.  In September 2006, she complained of chronic 
low back pain one hour after a fall.

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 U.S.C.A. § 4.7.   

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

At the outset, it is noteworthy that this matter involves an 
appeal from the initial rating assigned with a grant of 
service connection; that staged ratings are for 
consideration; that the RO has assigned staged ratings (10 
percent for the period prior to June 21, 2005, and 20 percent 
from that date); and that both "stages" are for 
consideration.  

The veteran's service connected lumbar spine disability 
encompasses myofascial low back pain, degenerative joint 
disease, and degenerative disc disease.  The criteria for 
rating disabilities of the spine were revised, effective 
September 23, 2002 and September 26, 2003, respectively. From 
their effective dates, the veteran is entitled to a rating 
under the revised criteria. 



Prior to June 21, 2005 

The RO assigned the 10 percent rating for the veteran's low 
back disability under Code 5295 (for lumbosacral strain).  
Code 5295 provided a 10 percent rating for characteristic 
pain on motion.  A 20 percent rating was warranted when there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.  

Alternate rating criteria for rating back disability included 
Code 5292 for limitation of motion of the lumbar spine and 
Code 5293 for intervertebral disc syndrome.  Under Code 5292, 
a 10 percent rating was warranted for slight limitation of 
motion, a 20 percent rating was warranted for moderate 
limitation of lumbar motion, and a 40 percent rating was 
warranted for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a.  Under Code 5293, a 10 percent rating was warranted 
for mild intervertebral disc syndrome; a 20 percent rating 
was warranted for moderate disc disease with recurring 
attacks; a 40 percent rating was warranted for severe disc 
disease with recurring attacks and intermittent relief; and a 
60 percent rating is warranted for pronounced disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

The Board finds that a 20 percent rating is warranted for the 
veteran's low back disability under Code 5295 from January 
31, 2005, but that a rating in excess of 10 percent is not 
warranted prior to that date.  Considering the criteria in 
effect prior to September 26, 2003 (under Codes 5292, 5293, 
or 5295), it is noteworthy that clinical records reflect that 
on January 31, 2005 the veteran reported muscle spasm (a 
symptom capable of lay observation) on forward bending.  As 
this manifestation was confirmed on the first objective 
evaluation subsequent to that date, it is reasonable to 
conclude that the symptom was present when reported.  As this 
manifestation satisfied the criteria for a 20 percent rating 
under Code 5295, such rating is warranted from January 31, 
2005.  Prior to January 31, 2005 there was no objective 
evidence of muscle spasm on extreme forward bending, moderate 
limitation of lumbar spine motion, or moderate disc disease, 
with recurring attacks.  Consequently, a rating in excess of 
10 percent prior to that date under Code 5292, 5293, or 5295 
criteria (in effect prior to September 23, 2002 is not 
warranted).  

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provided that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provided: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  As there was no evidence of incapacitating 
episodes or separately ratable neurologic symptoms prior to 
January 31, 2005 rating under these criteria is not 
warranted.  Notably, the veteran's numbness and tingling in 
the lower extremities have not been attributed to her service 
connected low back disorder.

Effective September 26, 2003, revisions in the criteria for 
rating disabilities of the spine provide that lumbosacral 
strain and arthritis (Codes 5237 and 5242) are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, and that disc disease (Code 5243) is rated either 
under the General Rating Formula or based on Incapacitating 
Episodes.

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees or 
when combined range of motion of the thoracolumbar spine is 
less than 235 degrees, but not greater than 120 degrees; a 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine; and a 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Considering first the General Rating Formula criteria, it is 
not shown that prior to January 31, 2005 the veteran's 
thoracolumbar forward flexion was limited to 60 degrees or 
less or that combined range of thoracolumbar motion was 120 
degrees or less, or that there was muscle spasm or guarding 
sufficient to result in abnormal gait or contour.  
Examination had revealed forward flexion to 75 degrees, and 
while the examination had not included all ranges of motion 
necessary to calculate combined ranges of motion, those 
measured (which did not include rotation) alone exceeded 120 
degrees.  Consequently a rating in excess of 10 percent under 
Code 5237 or 5242 is also not warranted prior to January 31, 
2005.  Because Code 5243 criteria, as they pertain to 
incapacitating episodes are essentially identical to the Code 
5293 criteria effective September 23, 2002, and because 
incapacitating episodes were not shown prior to January 31, 
2005, a rating in excess of 10 percent under the Codes 5243 
incapacitating episodes criteria is not warranted.  Inasmuch 
as no separately ratable neurological symptoms were noted 
prior to January 31, 2005, rating based on neurological 
symptoms is not warranted.  Thus, a rating in excess of 10 
percent is not warranted under either the General Rating 
Formula or under Code 5243 based on incapacitating episodes. 

From January 31, 2005

Since the veteran's service connected low back disability is 
already rated 20 percent disabling for this period, the focus 
is on the criteria that would allow a rating in excess of 20 
percent.  Notably, as the veteran's spine was never described 
as ankylosed, a rating on that basis under either the prior 
or the revised criteria is not warranted.

Under the criteria in effect prior to September 23, 2002, the 
next higher (40 percent) rating required severe limitation of 
lumbar spine motion (Code 5292); severe disc disease with 
recurrent attacks, intermittent relief (Code 5293); or severe 
lumbosacral strain (Code 5295).  As no examination or 
treatment report since January 31, 2005 shows such pathology 
or impairment (i.e., while flexion was about half of full, 
extension was full, or limited at most by 10 degrees, and 
listing of the entire spine, or abnormal mobility on forced 
motion were not noted; and while the veteran has reported 
recurrent attacks of disc disease, these have been associated 
with intercurrent injuries, subsiding thereafter), a rating 
in excess of 20 percent under the prior criteria is not 
warranted.  Significantly, her paresthesias and stiffness 
have been found associated to fibromyalgia, which is not 
service connected.

As there is no evidence of incapacitating episodes or 
neurologic symptoms from January 31, 2005, rating under the 
Code 5293 criteria that came into effect September 23, 2002 
is not warranted. 

From September 26, 2003, to warrant a 40 percent rating under 
the General Rating Formula, limitation of forward flexion of 
the thoracolumbar spine must be to 30 degrees or less (or 
there must be ankylosis [which was previously discussed]).  
As such limitation has not been shown, a rating in excess of 
20 percent under the General Rating Formula criteria is not 
warranted for any period of time since January 31, 2005.

In summary, while the evidence reasonably supports an earlier 
effective date of January 31, 2005 for the 20 percent stage 
of the rating, a preponderance of the evidence is against a 
rating in excess of 10 percent prior to that date, and also 
against a rating in excess of 20 percent from that date.   

The Board has also considered whether referral for 
extraschedular consideration under 38 C.F.R. § 3.321 is 
warranted.  While the veteran has stated that she stopped 
working due to low back disability, she has presented no 
objective evidence supporting such allegation.  Since the 
record also does not show frequent hospitalizations for the 
service connected low back disability, or that it involves 
other factors of like gravity that render impractical 
application of regular schedular criteria, it is determined 
that referral for extraschedular consideration is not 
indicated. 


ORDER

An earlier effective date of January 31, 2005 is granted for 
the 20 percent "stage" of the initial rating for the 
veteran's service connected low back disability, subject to 
the regulations governing payment of monetary awards.

A rating in excess of 10 percent prior to January 31, 2005 
and a rating in excess of 20 percent from that date are 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


